DETAILED ACTION
	Office action sent 10/01/2021 withdrawn and new rejection recited below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (IEEE 1980) (“Sun”) in view of Yan et a. (US 2011/0079849) (“Yan”). 
With regard to claims 1, figure 1(a) of Sun discloses a semiconductor device comprising: a doped semiconductor substrate (“n+ substrate were used”, page 358 col. 2); an epitaxial layer (“n- layers were grown with conventional epitaxial techniques”, page 358 col. 2), disposed on top of the substrate (“n+ substrate were used”, page 358 col. 2), the epitaxial layer (“n- layers were grown with conventional epitaxial techniques”, page 358 col. 2) having a lower concentration of dopant (n-, page 358 col. 2) than the substrate (n+, pg. 358 col. 2); a switching region (“p- channel implant… for the LDMOS”, page 358 col. 2) disposed on a top surface of the epitaxial layer (“n- layers were grown with conventional epitaxial techniques”, page 358 col. 2); and a contact diffusion (n+ drain diffusion, fig. 1a) disposed on the top surface of the epitaxial layer (“n- layers were grown with conventional epitaxial techniques”, page 358 col. 2), the contact diffusion (n+ drain diffusion, fig. 1a) having a higher concentration of dopant (n+) than the epitaxial layer (“n- layers were grown with conventional epitaxial techniques”, page 358 col. 2); 
Sun does not disclose that the contact diffusion extends around and surrounds the switching region in a plane parallel to a surface of the substrate.  
However, figures 2-3 of Yan discloses that the contact diffusion 131 extends around and surrounds the switching region (well 120 under gate 116) in a plane parallel to a surface of the substrate 112.  
Therefore, it would have been obvious to one of ordinary skill in the art to form the drain of Sun as the racetrack shaped layout as taught in Yan in order to provide a lower Ron under the same cell pitch and fabrication process node.  See par [0021] of Yan. 
With regard to claim 3, figure 1a of Sun discloses a contact terminal (drain contact, fig. 1a), wherein the contact diffusion (N+ drain region, fig. 1a) extends from the 
With regard to claim 4, figures 1a and 4 of Sun discloses that the barrier (“n- layers were grown with conventional epitaxial techniques”, page 358 col. 2) between the contact diffusion (N+ drain region, fig. 1a) and the substrate (“n+ substrate were used”, page 358 col. 2), provided by the epitaxial layer (“n- region represents the epitaxial layer”, page 359 col. 2), is at least 2 um thick or at least 3 um thick (“n- region represents the epitaxial layer with thickness W' between the topside p diffusion and the n+ substrate”, pg. 359 col. 2).
With regard to claim 5, figure 1a of Sun discloses that the barrier between the contact diffusion (N+ drain in fig. 1a) and the substrate (“n+ substrate were used”, page 358 col. 2), provided by the epitaxial layer (“n- region represents the epitaxial layer”, page 359 col. 2), is at least 20% of a full thickness of the epitaxial layer (“n- region represents the epitaxial layer”, page 359 col. 2).
With regard to claim 6, figures 1a and 3a of Sun discloses that the switching region (region between Source and Drain, fig. 3a) comprises a plurality of limbs and the contact diffusion (Drain, fig. 3a) comprises a plurality of limbs interdigitated between the plurality of limbs of the switching region (region between Source and Drain, fig. 3a). 
With regard to claim 7, figures 1a and 3a of Sun discloses a metallic contact diffusion terminal (Drain contact, fig. 3a) disposed on top of the contact diffusion (n+ 
With regard to claim 8, figures 1a of Sun discloses that the switching region (region between source and drain fig. 1a) comprises: a base diffusion (p region in fig. 1a) in contact with the top surface of the epitaxial layer (N- in fig. 1a); and an emitter diffusion (N+ source in fig. 1a) disposed on top of the base diffusion (p region in fig. 1a), the base diffusion (p region in fig. 1a) configured to form a barrier between the emitter diffusion (N+ source region in fig. 1a) and the epitaxial layer (N- in fig. 1a).
With regard to claim 9, figures 1a and 3a of Sun discloses that the emitter diffusion (p region in fig. 1a) comprises at least one loop portion, disposed on top of the base diffusion (p region in fig. 1a), that extends around an inner portion of the base diffusion (p region in fig. 1a).
With regard to claim 10, figures 1a and 3a of Sun discloses that each limb of the switching region (region between source and drain, fig. 3a) comprises an emitter diffusion limb (DRAIN, fig. 3a) disposed on top of a base diffusion (p region in fig. 1a) limb.
With regard to claim 11, figures 1a and 3a of Sun discloses a metallic emitter contact (drain contact, fig. 1a) is electrically connected to the emitter diffusion (N+ drain region, fig. 1a) along at least a portion of a length of at least one limb of the emitter diffusion (N+ drain region, fig. 1a). 
With regard to claim 12, figure 1a of Sun discloses that the switching region comprises: a body diffusion (P region in fig. 1a) formed on the top surface of the epitaxial layer (N- in fig. 1a); a source diffusion (N+ source region in fig. 1a) formed on 
Figure 1a of Sun does not disclose that the substrate comprises a drain for the semiconductor device.
However, figure 1b of Sun discloses that the substrate comprises a drain (drain in fig. 1b) for the semiconductor device.
Therefore, it would have been obvious to one of ordinary skill in the art to form the LDMOS of fig. 1a of Sun with the drain in the substrate as taught in fig. 1b of Sun in order to provide a VDMOS.  See page 358 col. 1 of Sun. 
With regard to claim 13, figure 1a of Sun discloses a chip-scale package device (“power control devices”, pg. 356 col. 1) comprising the semiconductor device (LDMOS, page 356 col. 2). 
With regard to claim 14, figure 1a of Sun discloses a method of providing a semiconductor device, the method comprising: providing a doped semiconductor substrate (“n+ substrate were used”, page 358 col. 2); disposing an epitaxial layer (“n- layers were grown with conventional epitaxial techniques”, page 358 col. 2) on a top surface of the doped semiconductor substrate (“n+ substrate were used”, page 358 col. 2), the epitaxial layer (“n- layers were grown with conventional epitaxial techniques”, page 358 col. 2) having a lower concentration of dopant  (n-, page 358 col. 2) than the doped semiconductor substrate (n+, pg. 358 col. 2): disposing a switching region (“p- channel implant… for the LDMOS”, page 358 col. 2) on a top surface of the epitaxial layer (“n- layers were grown with conventional epitaxial techniques”, page 358 col. 2); 
Sun does not disclose that the contact diffusion extends around and surrounds the switching region in a plane parallel to a surface of the substrate.
However, figures 2-3 of Yan discloses that the contact diffusion 131 extends around and surrounds the switching region (well 120 under gate 116) in a plane parallel to a surface of the substrate 112.  

With regard to claim 15, figure 1a of Sun discloses that the switching region (region between source and drain, fig. 1a) and the contact diffusion (N+ drain region in fig. 1a) are provided as part of a single process step (forming the N+ drain and N+ source region completes the formation of the switching region between the drain and source).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2015/0187933) and Tsau (US 2008/0042221).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             3/15/2022